DETAILED ACTION
This office action is in response to the amendment filed August 20, 2021.   
Claims 1-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive. In remarks of August 20, 2021, Pages 10-15, applicant argues that Garrett does not anticipate the amended claims. The Examiner respectfully disagrees:
Specifically, Garrett teaches a system where various types of performance data are observed and collected, which includes a step of correlating timestamps, configuration settings etc. with the collected data. (e.g. ¶¶41-42). Further, the collected raw data is correlated with output targeted performance metrics by mathematical models (e.g. ¶44), which in turn are used to optimize the configuration (¶46) in accordance with the chosen target performance metrics. To further illustrate the point, Compare for example Garrett’s process of figure 4 and applicant’s claimed process as illustrated in instant Fig. 4 of the Specification. Both use various observed data (e.g. Garrett ¶¶19,49-53 and Spec. ¶66) to tune a mathematical model and correlate parameters, based on observed raw data, to improvement in performance metrics (e.g. . 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The amended claims include several claim terms for which the specification does not provide antecedent basis including “first characteristics”, “second characteristics”, “specific characteristics influcing the performance result”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to using the first model and the second model to correlate specific parameters of the initial set of parameters to specific characteristics of the second characteristics of the program characteristic or program behavior information” but applicant’s specification does not provide support for such an amendment. Nowhere in applicant’s specification is there support, nor do applicant’s written remarks claim support anywhere for the limitation.
Specifically, Applicant’s specification discloses a system using a first and second model to, for example “A space exploration in the collected information domain may be performed utilizing the first model and/or the second model, and the changing of the set of parameters may be based on the space exploration” but fails to disclose using a first model and a second model to correlate “specific characteristics of the second characteristics” with anything. Applicant’s specification in fact does not use the term characteristics and one of ordinary skill could not readily determine from applicant’s specification the support the the amended claim to “…correlate specific parameters of the initial set of parameters to specific characteristics of the second characteristics…”  as the specification does not describe these features in a manner that conveys applicant had possession of such an invention at the time of filing. 
Applicant’s dependent claims incorporate these new limitation by dependency and are therefore rejected on the same basis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation "the specific characteristics influencing the performance result" in the last amended limitation.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims incorporate and fail to cure the same deficiency and are rejected therefore on the same basis. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5-9,12-16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Garrett” (US PG Publication 2013/0080761). 


Regarding these claims Garrett teaches: 
1. A method for program optimization, by a processor, comprising: 
compiling a program with respect to a performance result utilizing a set of parameters; wherein the set of parameters is an initial set of parameters used to compile the program to achieve a desired target output of first characteristics associated with the performance result; (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.”)

collecting information associated with the compiling of the program, wherein the collected information is program characteristic or program behavior information with respect to second characteristics, different than the first characteristics, external to the performance result; (See e.g. 222, 224, Fig. 2, ¶¶97-98 “The instrumentation system 220 may be a set of functions that are incorporated into the execution environment 218 and may generate or retrieve operational and performance data.  A profiler 222 may monitor execution environment operations to measure or detect operational or performance data.  A data gatherer 224 may collect data from various sources and transmit the data to a data collection agent 226. The data collection agent 226 may collect and prepare data for storage as performance data 228.  In some cases, the data collection agent 226 may prepare the data by aggregating, sampling, summarizing, or other operations.  Such operations may be performed prior to storage, in which case the raw data may be discarded.  In some cases, the raw data and summarized data may both be stored as performance data 228. ” Further regarding the types of data collected see e.g. ¶¶19, 49-54)


generating a first model correlating the set of parameters to the collected information, wherein generating the first model includes correlating only data points of the second characteristics of the program characteristic or program behavior information to the initial set of parameters; (See e.g. ¶41-42 “[0041] The data may be collected and stored using various mechanisms, including real time and delayed mechanisms.  Real time mechanisms may transmit data at or near the time that the data are collected.  In such cases, a database may tag and store the data for processing.  The data may be tagged with various metadata, such as timestamps, data source, current configuration parameters, or other metadata. [0042] A delayed data collection mechanism may read data from a log file or other short term storage mechanism, then collect the data for processing at a later time.  In such mechanisms, the data may be timestamped or otherwise tagged for correlation with other data collected using similar or different data collection mechanisms.”) [Here, Garrett teaches a first step of model building including using tags during data collection to correlate between collected performance related data (e.g second characteristics) and configuration parameters]

generating a second model correlating the performance result to the collected information, wherein generating the second model includes correlating only data points of the performance result to the second characteristics of the program characteristic or program behavior information; 2AMENDMENT ACCOMPANYING REQUEST FOR CONTINUED EXAMINATION Appl. No.: 16/669,316 (See e.g. ¶44 “The execution environment may be modeled to mathematically represent the performance of an execution environment and its workload.  The model may have inputs representing the data collected as well as the configuration parameters of the execution environment, and the model may have outputs representing the performance data.  The model may be any type of model, including neural networks, regression models, or other mathematical models.  In some cases, multiple mathematical models may be created, tested, and scored.” And also see further ¶47 “The notion of `performance` of the execution environment may mean any type of metric for which the execution environment and its workload may be optimized.  In some cases, the metric may be a speed or quality of service metric, such as lower response time or processing throughput.  In other cases, the metric may be power consumption, efficiency, hardware utilization, or other metric.  In some embodiments, an optimized performance may be a combination of factors, such as maximizing throughput while minimizing power consumption.  The system may allow a system administrator, developer, or other human input to select and define optimization metrics.”) [Here, Garrett teaches building mathematical models representing the relationships between collected data and the targeted performance metrics in ¶44, and describes the target-ability of different performance metrics during optimization in ¶47]
 using the first model and the second model to correlate specific parameters of the initial set of parameters to specific characteristics of the second characteristics of the program characteristic or program behavior information; (See e.g. ¶44 “The execution environment may be modeled to mathematically represent the performance of an execution environment and its workload.  The model may have inputs representing the data collected as well as the configuration parameters of the execution environment, and the model may have outputs representing the performance data.  The model may be any type of model, including neural networks, regression models, or other mathematical models.  In some cases, multiple mathematical models may be created, tested, and scored.” )

and changing the set of parameters based on the correlation between the specific parameters to the specific characteristics influencing the performance result. (¶46 “The models may be analyzed to determine an optimized or improved configuration of the execution environment.  The optimized configuration may be transmitted back to the execution environment and implemented.  The changes to the execution environment may be tracked to determine whether or not the changes improved performance.” See further See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.” See further 236, Fig. 2 and ¶100 “A configuration manager 236 may update the configuration of the execution environment 218.  The configuration manager 236 may change the execution environment 218 by changing algorithms used by the execution environment and by changing parameters used by various algorithms.  The configuration manager 236 may store various configurations 237 that may be implemented in different circumstances.” See further 434-440, Fig, 4, ¶¶106-116)


2. The method of claim 1, wherein the collected information includes at least one of compiler information and runtime information.  (See e.g. 222, 224, Fig. 2, ¶¶97-98 “The instrumentation system 220 may be a set of functions that are incorporated into the execution environment 218 and may generate or retrieve operational and performance data.  A profiler 222 may monitor execution environment operations to measure or detect operational or performance data.  A data gatherer 224 may collect data from various sources and transmit the data to a data collection agent 226. The data collection agent 226 may collect and prepare data for storage as performance data 228.  In some cases, the data collection agent 226 may prepare the data by aggregating, sampling, summarizing, or other operations.  Such operations may be performed prior to storage, in which case the raw data may be discarded.  In some cases, the raw data and summarized data may both be stored as performance data 228. ”)


5. The method of claim 1, wherein the changing of the set of parameters is based on the collected information and the performance result.  (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.” See further 236, Fig. 2 and ¶100 “A configuration manager 236 may update the configuration of the execution environment 218.  The configuration manager 236 may change the execution environment 218 by changing algorithms used by the execution environment and by changing parameters used by various algorithms.  The configuration manager 236 may store various configurations 237 that may be implemented in different circumstances.” See also e.g. ¶¶6,22)


6. The method of claim 5, further comprising:  P201 808893US0 133generating a first model relating the set of parameters to the collected information; (¶¶44-46, e.g. 44 “The execution environment may be modeled to mathematically represent the performance of an execution environment and its workload.  The model may have inputs representing the data collected as well as the configuration parameters of the execution environment, and the model may have outputs representing the performance data.  The model may be any type of model, including neural networks, regression models, or other mathematical models.  In some cases, multiple mathematical models may be created, tested, and scored.”)

 generating a second model relating the performance result to the collected information; (¶¶44-46, e.g. 44 “The execution environment may be modeled to mathematically represent the performance of an execution environment and its workload.  The model may have inputs representing the data collected as well as the configuration parameters of the execution environment, and the model may have outputs representing the performance data.  The model may be any type of model, including neural networks, regression models, or other mathematical models.  In some cases, multiple mathematical models may be created, tested, and scored.”)
and performing a space exploration in the collected information domain utilizing the first model and the second model, wherein the changing of the set of parameters is based on the space exploration.  (See e.g. ¶¶6,22, ¶17 “An execution environment may be managed and optimized by collecting performance and other observations, generating a mathematical model of the operations to determine an optimized configuration, then implementing the optimized configuration in the execution environment.  Such an execution environment may be optimized while executing various workloads, so that the overall system may be tuned to optimally execute a given workload.” See further experiment process of Fig. 7 exploring the experimental parameter changes to optimize for a given metric in e.g. ¶¶155-160)

7. The method of claim 1, further comprising compiling the program utilizing said changed set of parameters. (See Compiler 139, Fig. 1, 238, Fig. 2 and See e.g. Garrett ¶83 “In some embodiments, the dynamic configuration manager 136 may input configuration parameters to a compiler 138, which may change the manner in which the application 140 may be processed.  In such embodiments, the application 140 may be recompiled or compiled with a specific set of parameters that may be more optimal than a set of default parameters.”)


Claims 8,9, and 12-14 are rejected on the same basis as claims 1,2, and 5-7 above. 

Claims 15, 16, and 19-21 are rejected on the same basis as claims 1,2, and 5-7 above. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Garrett” (US PG Publication 2013/0080761) in view of “Bellow” (US PG Publication 2012/0198469). 


Regarding the limitations of claim 3, Garrett teaches the limitations of claims 1 and 2 but does not further teach, while Bellows teaches: 
3. The method of claim 2, wherein the collected information includes compiler information, and wherein the compiler information is associated with at least one of program size, category of instruction, and instruction count.  (See Bellows Fig. 3, ¶¶25-27 “During compilation, compilation attributes of the function are collected, for example, by the compiler, as depicted in block 320.  The compiler can also collected attributes of the function after compilation.  Certain function details can be determined as part of the function compilation.  The compiler can track and report static information pertaining to the behavior of the compiled function.  Attributes such as branch behavior, instruction type counts and register usage are collected.  In addition, statically allocated memory information are also available… Compiler analysis and statistics can be utilized to determine the maximum threading level allowed for a function… This decision is made based on weighing of the compiler collected instruction type counts against known contentious execution units for the current threading level.”) 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Garrett and Bellows as each is directed to optimizing the execution of compiled applications based on collected information and Bellows recognized “the performance of the above-mentioned multi-processor computer system can be enhanced is to have multiple hardware hreads executing on each processor where each thread processes a different workload or a different portion of one or more workloads...” (¶5) and provides a system for such an improvement. 



Claims 10 and 17 are rejected on the same basis as claim 3 above. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Garrett” (US PG Publication 2013/0080761) in view of “Chen” (US PG publication 2003/005423). 



4. The method of claim 2, wherein the collected information includes runtime information, and wherein the runtime information is associated with at least one of cache misses and I/O throughput.  (Chen ¶27 “Under one embodiment, the software component can choose types of events to be monitored by the hardware component.  Under a particular embodiment, the events that are monitored include events that are associated with specific instructions and events that are global to the instruction pipeline.  The hardware component includes a set of monitor control vectors that are programmed by the software component.  The hardware monitor control vectors then control which events are monitored at what times.  For example, based on selections made by the software component, a monitor control vector may direct that I-cache (instruction cache) miss events be monitored.  Further, the monitor control vector may direct that the events be captured on a statistical sampling basis, such as capturing I-cache miss events every 1000 I-cache misses.” See further Optimization method of Fig. 1). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Garrett and Chen as each is directed to optimizing compilation of software based on monitored information and Chen recognized “Once the execution profile reaches a predetermined threshold, a frequently executed region of the program may be selected for optimization and be translated into a more efficient form.”(¶7). 

Claims 11 and 18 are rejected on the same basis as claim 4 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art in the attached PTO-892 form pages 1-3 includes additional references relevant to model-based optimization in code compiling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






MJB
9/28/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191